Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2015305361: 20-22, 33, 109, 113, 214, 227.

Election/Restriction
2.  	  Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

3.    Group I claim(s) 1-4, 6-8, 10, 13-16, 18-20, 26, 27 drawn to “A compound comprising a zein protein and a polypeptide which are linked to each other.

4.    Group II claims 22- 23, drawn to “A method for covalently linking and by mixing a solution comprising zein protein and a polypeptide of a protein extract and a solution comprising tyrosinase”. 

5.    The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

6.    Groups I -II “lack unity of invention”. Given that Groups l-ll lack unity of invention, the claims do not provide a contribution over the prior art. The shared special technical feature is the “A compound comprising a cross-linked zein protein and a polypeptide”.
Holz-Schietinger et al. (US 2015/0305361) discloses a product comprising zein and a method for covalently linking and by mixing a solution comprising zein protein and a polypeptide of a protein extract by using a cross-linking enzyme tyrosinase solution (at least in [0011], [0020]- [0022], [0033], [0109], [0113], [0205], [0214], [0227] to make covalently linked zein protein containing composition. Holz-Schietinger et al. discloses (at least in [0205]) e.g. cross-linking enzyme tyrosinase used to make cross-linked plant protein (e.g. zein) with a cross-linking component (e.g. polypeptide) and creating cross-linking between peptide chains ([0205]).  

7.    Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.

8.    The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition less than 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.

9.    If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

10.    Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

11.    Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Conclusion
12. 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/BHASKAR MUKHOPADHYAY/Examiner, Art Unit 1792